Citation Nr: 1610532	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral eye disability, to include optic atrophy, and to include as secondary to service-connected diabetes mellitus, type II with right eye diabetic retinopathy, cataracts and herbicide exposure, and if so whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 1989 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In June 2011 correspondence, the Veteran requested a Travel Board hearing. In January 2016, written correspondence the Veteran subsequently withdrew his request for a Travel Board hearing. 

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a bilateral eye disability, to include blindness and optic atrophy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 1973 rating decision denied service connection for a bilateral eye disability. The Veteran was notified of his appellate rights in December 1973 correspondence but did not appeal or submit evidence during the applicable appellate period.

2. The evidence associated with the claims file subsequent to the December 1973 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a bilateral eye disability, to include blindness and optic atrophy.


CONCLUSIONS OF LAW

1. The December 1973 rating decision is final. 38 U.S.C.A. § 4004(b), 4005(a); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973).

2. New and material evidence sufficient to reopen the claim of service connection for a bilateral eye disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision to reopen the claim of service connection concerning a bilateral eye disability, no further discussion of the duty to notify and assist is necessary. The underlying service connection claim needs additional development and is addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

The RO originally considered the claim in a December 1973 rating decision and denied the claim finding that service records were silent for an eye disability and no diagnosis could be made because an eye pathology could not be found. See December 1973 rating decision.  

The Veteran did not submit a timely appeal to the December 1973 rating decision. The December 1973 rating decision, a "Disability Award" (VA Form 21-6798) dated in December 1973, is included in the claims file. This document indicates that a "Control Document and Award Letter" (VA Form 20-822) and an attached "Disability Pension Award" (VA Form 21-6896) had been processed, and that one of the decisions addressed in these documents was the denial of service connection for an eye disability. These documents serve as indicia of mailing and notification of the December 1973 rating decision as well as the Veteran's appellate rights. The Veteran's address that is included on the VA Form 21-6798 is the same address that was included on various other documents in the claims file that are dated in 1973 (including an August 1973  "Veteran's Application for Compensation or Pension" (VA Form 21-526) that was signed and completed by the Veteran.) Also, there is no indication that any notice of that decision was returned as undeliverable. Hence, there is no "clear evidence" that either VA's mailing practices were not regular or that its regular mailing practices were not followed. Therefore, it is presumed that the Veteran was notified of the December 1973 denial. As he did not appeal that determination and new and material evidence was not received within one year of the decision, the December 1973 decision became final. See 38 U.S.C.A. § 7105(d)(3) ; Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The RO previously denied reopening a claim of service connection for blindness in December 1973. The RO found that a review of the medical literature and past medical evaluations of the Veteran had failed to find a relationship between chloroquine and visual impairment. The Veteran was notified of the decision in December 1973 but failed to submit new evidence or a timely appeal.  Therefore, the December 1973 decision became final. 38 U.S.C.A. §§ 4004(b), 4005(a) (1973) (current versions at 38 U.S.C.A. §§ 7104, 7105 (West 2014)); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973) (current versions at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)).

The RO again denied the claim for blindness in February 1989, finding that such was not shown to be associated with Agent Orange exposure or related to the administration of chloroquine and/or primaquine as prophylaxis against malaria.  The RO provided notice of the decision and appellate rights to the Veteran.  The Veteran filed a notice of disagreement, was issued a statement of the case and filed a statement in May 1989, in lieu of a Substantive Appeal, Form 9, expressing his intent to perfect an appeal as to the February 1989 rating decision. See May 1989 statement.  Upon liberally construing his May 1989 statement, the Board finds that it constitutes continued disagreement with the denial of benefits.  It also included his assertion that recently issued judicial precedent should be considered in his case. Since his May 1989 statement the Veteran has filed subsequent appeals to reopen his claim. In October 2005, the Veteran submitted another claim to reopen and the RO in February 2007 and November 2009, rating decisions denied the Veteran's claim. However, the Veteran's May 1989 appeal was pending at this time, and as such the Board finds that the present appeal constitutes a continuation of the July 1987 application to reopen the Veteran's claim for service connection for a bilateral eye disability. 

The evidence of record in December 1973 consisted of service treatment records, post-service treatment records, and statements from the Veteran. The evidence failed to show an in service injury or that the Veteran's current eye disability was causally related to his active duty service. Evidence associated since the December 1973 rating decision includes VA treatment records, private treatment records, and a VA examination report. Particularly relevant is the Veteran's June 2014 VA examination which includes a diagnosis of optic atrophy from Leber's hereditary optic neuropathy. See June 2014 VA Examination.  Further the Veteran has reported in service events including possible head trauma and exposure to gasoline in his eyes. See November 2011 VA ophthalmology consult; see also November 2009 VA treatment record. The Veteran is competent to report in service events and is presumed to be credible. 

In this case, new and material evidence sufficient to reopen the claim of service connection for a bilateral eye disability, to include optic atrophy has been received. The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previous unestablished facts of an in service injury and the possibility of a nexus between the Veteran's current eye disability and active duty service or aggravation of a pre-existing disability and potential secondary service connection. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for a bilateral eye disability, to include optic atrophy, is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a bilateral eye disability is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional development is required before deciding the Veteran's claim for service connection for a bilateral eye disability, to include blindness and optic atrophy, and to include as secondary to service-connected diabetes mellitus, type II with right eye diabetic retinopathy, cataracts and herbicide exposure. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). The Veteran has consistently reported receiving regular treatment and evaluations from Kaiser Permanente relating to his eyes.  See April 2014 VA treatment note. No treatment records from Kaiser Permanente after July 2007 are associated with the claims file. 

Additionally, the Board notes that although the Veteran was provided with VCAA notice, in August 2009, the VCAA notice did not explain how to substantiate a claim for secondary service connection. In May 2009, the Veteran raised the issue of secondary service connection between his service-connected diabetes mellitus and his bilateral eye disability. See May 2009 Form 9. Therefore, a remand is also necessary so that the Veteran may be provided with an appropriate VCAA notice letter that explains how to substantiate a claim for secondary service connection. See 38 U.S.C.A. § 5103(a)(1) (West 2014). 

Finally, if VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with a VA examination in June 2014. See June 2014 VA examination. The examiner indicated the Veteran has a diagnosis of Leber's hereditary optic neuropathy. The notation that the Veteran's blindness is one that is congenital in nature requires that an opinion be rendered as to whether the condition is a congenital disease or defect, as well as whether there was aggravation of a disease or superimposition of a disability on top of a defect in-service.  Further, the examiner found the Veteran's current disability was not related to his diabetes mellitus but failed to adequately address aggravation regarding secondary service connection. Another opinion is required to address a potential congenital disease or defect as well as secondary service connection and herbicide exposure. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release all outstanding private treatment records associated with his eye disability, to include any outstanding records from Kaiser Permanente from July 2007 forward. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

2. Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information and evidence needed to substantiate a claim based on secondary service connection.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral eye disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran the examiner should answer the following questions:

a) In so doing, the examiner should explain whether the Veteran has Leber's hereditary optic neuropathy. See June 2014 VA Examination. 

b) If so, explain whether the Leber's hereditary optic neuropathy is a congenital or developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

c) If it is a congenital or developmental defect, explain whether it is at least as likely as not (a fifty percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional optic atrophy.  

d) If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

If any responses above are negative, please respond to the following:

e) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed eye disability is due to or caused by his service-connected diabetes mellitus, type II with right eye diabetic retinopathy and cataracts?

f) Is it at least as likely as not (a fifty percent probability or greater) that his currently diagnosed eye disability was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected diabetes mellitus, type II with right eye diabetic retinopathy and cataracts? 

g) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed eye disability, to include optic atrophy, is related to his active duty service, to include herbicide exposure? 

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements concerning gasoline exposure to his eyes and a head injury in service, and any additional evidence obtained as a result of this remand (i.e., private treatment records). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed eye disability, and alternatively his exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for any particular disorder at issue is not dispositive of the issue of nexus. Consideration must still be given to the exposure. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims files since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


